Silverman, J.
(concurring). I agree with the court’s memorandum. I add the following comment: Five months before this case was submitted to the jury, the Court of Appeals had held that assault in the third degree was not a lesser included offense under robbery in the second degree. (People v Miguel, 53 NY2d 920.) Yet defendant’s attorney requested that assault in the third degree be submitted to the jury as a lesser included offense, and the court did so submit it. The obvious reason for defendant’s request was that he did not wish to confront the jury with a choice between a conviction of the felony of robbery in the second degree and acquittal; doubtless he wanted to reduce the risk of the jury choosing to convict of a felony rather than to acquit the defendant of all charges. Therefore, the defendant requested the court to present to the jury a more palatable alternative, the intermediate possibility of a conviction of assault in the third degree, a misdemeanor. The attorney’s strategy was successful. The jury convicted the defendant of assault in the third degree (thus presumably acquitting him of the felony [CPL 300.50, subd 4]). Now the defendant argues that the jury (and the court) was in essence misled — misled by defendant’s attorney; that although at the defendant’s request, the jury was told that it had a choice among conviction of robbery in the second degree, conviction of assault in the third degree, and acquittal of all charges, in truth it really only had a choice of robbery in the second degree and acquittal, and that thus its failure to convict the defendant of robbery in the second degree requires that the indictment be dismissed; in essence that the defendant is to be rewarded because his attorney —• even unwittingly — misled the jury and the court, and that he should now retroactively receive the benefit of the correct rule while keeping the benefit that he had obtained in the trial court by *728getting the court to apply the opposite incorrect rule. Under the standards governing criminal advocacy, appellate counsel is quite justified in making this argument. But as the defendant had a fair trial on charges of which he had full notice, and before a court which had jurisdiction (cf. People v Darling, 50 AD2d 1038), I see no reason in sense or justice why this court should declare the effectiveness in the criminal law of a tactic which in any other area of the law could fairly be characterized as at best inequitable and misleading.